PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Udesen et al.
Application No. 16/130,780
Filed: 13 Sep 2018
For: BINAURAL HEARING SYSTEM WITH LOCALIZATION OF SOUND SOURCES
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed June 14, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed June 1, 2022.  The issue fee was timely paid on June 7, 2022.   Accordingly, the application became abandoned on June 8, 2022.   A Notice of Abandonment was mailed on June 13, 2022. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a submission of executed Substitute Statement in lieu of an Oath or Declaration for Inventor Karl-Fredrik Johan Gran, (2) the petition fee of $2100.00, and (3) a proper statement of unintentional delay. 

This application is being referred to the Office of Data Management for further processing into a patent.

Telephone inquiries concerning this decision should be directed to Paralegal Specialist Selena Hamilton at (571) 272-8825.



/LIANA S WALSH/Lead Paralegal Specialist, OPET